 1   Louis S. Test, Esq.
     California State Bar No. 64659
 2   Hoffman & Test
     429 West Plumb Lane
 3   Reno, NV 89509
     (775) 322-4081
 4   (775322-3841 fax

 5
                                        UNITED STATES DISTRICT COURT
 6
                                        EASTERN DISTRICT OF CALIFONIA
 7
                                                  *****
 8
     COLLEEN O’SULLIVAN,
 9
                    Plaintiff,                           Case No. 2:19-CV-00423-MCE-DMC
10   vs.
11
     RONNA VEEVAERT, individually                        STIPULATION AND ORDER
12   and as Administrator of the
     ESTATE OF JOHN THOMAS VEEVAERT,
13   and DOES 1-20, inclusive,
14               Defendants.
15   __________________________________/

16          COMES NOW BEFORE THE COURT Plaintiff Colleen O’Sullivan, by and through her

17   counsel, Michael B. Cogan, and Ronna Veevaert, individually and as Administrator of the Estate
18
     of John Thomas Veevaert, by and through her counsel, Louis S. Test, and stipulate as follows:
19
            1. The Parties stipulate to set aside any Default or Defaults entered in this matter.
20
21          2. The Parties further stipulate to resolve the matter through the entry of a judgment,

22   a copy of which is attached as Exhibit A, dividing the SEP IRA, IRA and Roth IRA accounts held
23   by Charles Schwab in the name of John Thomas Veevaert, the subject of this action, according
24
     to the terms set forth in the in the April 12, 2019 Settlement Agreement (the “Agreement”)
25
     executed by the parties; to wit:
26
27                  In regard to the three Charles Schwab IRA accounts of the deceased, nos. 3379,

28   8434 and Roth Contributory IRA account no. 5021 (the “Funds”), Mrs. Ronna Veevaert will
     receive 65% of each account of the Funds and Ms. Colleen O’Sullivan will receive 35% of each
 1
     account of the Funds held by Charles Schwab or accounts with other companies in the of John
 2
 3   Thomas Veevaert.

 4           3.      In furtherance of the Settlement Agreement, Michael B. Cogan shall receive all
 5
     of the 35% of Roth IRA account no. 5021 to which Ms. Colleen O’Sullivan is entitled and, in
 6
     addition, $600.00 from the 65% of Roth IRA account no. 5021 to which Mrs. Ronna Veevaert is
 7
     entitled. The balance of Mr. Cogan’s attorney’s fees will be paid him by Ms. O’Sullivan outside
 8
 9   of this Stipulation.

10           4.      Should other IRA accounts held by Charles Schwab or other companies in the
11
     name of John Thomas Veevaert be discovered, the Parties agree that the same division set forth
12
     in the Agreement shall be followed; to wit:
13
14                   Mrs. Ronna Veevaert will receive 65% of the IRA Funds and Ms. Colleen

15   O’Sullivan will receive 35% of the IRA Funds, with Michael B. Cogan receiving one-third (1/3) of
16
     Ms. O’Sullivan’s share.
17
      DATED this ___ day of June, 2019
18
19    _____________________________                   _____________________________
      Ronna Veevaert, individually                    Colleen O’Sullivan
20    and as Administrator of the Estate
      of John Thomas Veevaert
21
22    _____________________________                   ____________________________
      Louis S. Test                                   Michael B. Cogan
23    California Bar No. 64659                        California Bar No. 65479
24    Hoffman & Test                                  Law Office of Michael Cogan
      429 West Plumb Lane                             1388 Court Street
25    Reno, NV 89509                                  Redding, CA 96001
      Telephone: (775) 322-4081                       Telephone (530)246-1112 (o)
26
27
28
 1                                             ORDER
 2
 3          This matter is before the Court pursuant to the Stipulation and Order (ECF No.
 4   10) filed herein, which is APPROVED by the Court. Now, therefore, and good
 5   cause appearing, judgment is entered to divide the SEP IRA, IRA and Contributory
 6   Roth IRA accounts held by Charles Schwab in the name of John Thomas Veevaert,
 7   the subject of this action; as follows:
 8          The three Charles Schwab IRA accounts of the deceased, nos. 3379, 8434
 9
     and Roth Contributory IRA account no. 5021 (the “Funds”), Mrs. Ronna Veevaert will
10
     receive 65% of each account of the Funds and Ms. Colleen O’Sullivan will receive
11
     35% of each account of the Funds held by Charles Schwab or accounts with other
12
     companies in the of John Thomas Veevaert.
13
            Further, Michael B. Cogan shall receive all of the 35% of Roth IRA account no.
14
     5021 to which Ms. Colleen O’Sullivan is entitled and, in addition, $600.00 from the
15
     65% of Roth IRA account no. 5021 to which Mrs. Ronna Veevaert is entitled.
16
     Should future accounts held by Charles Schwab in the name of John Thomas
17
     Veevaert be discovered, the Parties shall use the same division set forth above; as
18
     follows: Mrs. Ronna Veevaert will receive 65% of the Funds and Ms. Colleen
19
     O’Sullivan will receive 35% of the Funds, with Michael Barr Cogan receiving one-third
20
     (1/3) of Ms. O’Sullivan’s share.
21
            Each party shall bear their own attorney’s fees and costs. The Clerk of the
22
     Court is directed to close this case.
23
            IT IS SO ORDERED.
24
     Dated: August 6, 2019
25
26
27
28
